DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The supplemental amendments of 03 Mar 2021 have been entered.
Response to Arguments
Applicant’s arguments, see Remarks page 9 line 21, filed 03 Mar 2021, with respect to claims 15, 25 and 42 have been fully considered and are persuasive.  The indefinite rejection(s) of 24 Nov 2020 has been withdrawn. 
Applicant argues Crane ‘106 does not teach wherein “at least a portion of the inner wall of the tubular body is continuous with the inner wall of the first connection end and second connection end” – Remarks page 10 line 13. 
The examiner disagrees. See below image copied from Crane ‘106.
[AltContent: connector][AltContent: connector][AltContent: textbox (PORTION)]
    PNG
    media_image1.png
    323
    190
    media_image1.png
    Greyscale
                             
    PNG
    media_image2.png
    177
    189
    media_image2.png
    Greyscale

                                      

Applicant argues Crane ‘106 makes no suggestion that the shock absorber would be used without the central sleeve and there is not teaching, disclosure or suggestion that a person of skill would consider removing the sleeve” – Remarks page 10 line 32.
The examiner disagree. The claim as submitted only claims physical characteristics of a pipe and is lacking any functional restrictions. It would be suggested that applicant amend claim(s) to recite the following or similar.
Portion of inner wall of the tubular body continuous with terminal ends extends in a helical structure for the entire length of tubular body.
Providing a spiral flow path of drilling fluid from one terminal end of the tubular body to the other terminal end.
 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., functional usage) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues Fox ‘380 does not teach “at least a portion of the inner wall of the tubular body is continuous with the inner wall of the first connection end and second connection end” – Remarks page 11 line 18. Even though applicant admits (Remarks page 11 line 21-25) that Fox ‘380 (Col 3 line 57-62) indicates ‘the inner diameter 20 of the inner tubular member 17 is substantially the same as the inner diameter 21 of drill collar 13, as well as the inner diameter through a central opening (not shown) in the bit 
[AltContent: textbox (PORTION)]The examiner disagrees. See image copied from Fox below.
[AltContent: arrow]
    PNG
    media_image3.png
    338
    219
    media_image3.png
    Greyscale

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no 
Claim 26 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 10-13, 26-28, 30-32 and 36-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crane (USP 3,156,106).
Regarding claim(s) 1 and 26, Crane discloses a tubular body (#13/19/22) having a first end (top), a second end (bottom), an outer wall (Fig 2) and an inner wall (Fig 2 – note sleeve 26 removed), the outer wall having an outer circumference being substantially cylindrical (Fig 1) in shape along an entire length of the tubular body, the tubular body being capable of receiving a rotary torque from a surface drive and conveying the rotary torque to a drill bit (Fig 1 #11), the tubular body being capable of carrying a tensile load – it is note that IF drill bit is to function in a wellbore environment at all these limitations would be inherent;

the inner wall of the tubular body defining a central cavity (Fig 2 #14 non-threaded portion) in fluid communication with the central cavity of the first connection end and the second connection end, at least a portion (Fig 2 image previously presented above) of the inner wall of the tubular body being continuous with the inner wall of the first connection end and the inner wall of the second connection end, 
the inner wall having at least one land (Fig 1 #20) and at least one groove (Fig 1 and 4 #18) such that the central cavity has a non-cylindrical cross-section (Fig 4 – cutting plane shown in Fig 1), the at least one groove twisting along the length of the tubular body (it is interpreted that the connection ends are not required to have the groove as the written. As the instant drawings do not include this groove on the box end), the at least one land and the at least one groove being distinct (Fig 2) from the threads of the first connection end and the second connection end, and the at least one land having a cross-sectional land wall thickness and the at least one groove having a cross-sectional groove wall thickness, the cross-sectional land wall thickness being 
Regarding claim(s) 3 and 30, Crane discloses wherein the at least one groove (#18) has a helical pattern (Fig 1).
Regarding claim 6, Crane discloses wherein the helical pattern has more than one rotation (Fig 1) along the inner wall of the tubular body.
Regarding claim(s) 4, 5, 31 and 32, Crane discloses a helical pattern (of slot and land) as best seen in Fig 1. As best understood by the examiner, as the ribs (#27) move within the slots (#18) the ribs would move clockwise and counterclockwise depending on whether the device compresses or decompresses. It is noted that the claim does not recite how the pattern rotates in relation with any other component/element (reference) nor describes right hand or left hand helix.
Regarding claim(s) 10, 11, 37 and 38, Crane discloses wherein the at least one land has a top surface having an arcuate cross section (interpreted as convex Fig 4 #19).
Regarding claim(s) 12, 13, 39 and 40, Crane discloses wherein the at least one groove (Fig 4 #18) has a bottom surface having an arcuate cross section (‘concave’).
Regarding claim 27, Crane discloses wherein the inner wall has at least one land (Fig 4).
Regarding claim 28, Crane discloses wherein the at least one land and the at least one groove twist (Fig 1) along the length of the tubular body in parallel spaced relation (Fig 1).
claim 36, Crane discloses wherein the helical pattern has more than one rotation (Fig 1) along the inner wall of the tubular body.
Claim(s) 1, 3-6, 10-13, 26-28, 30-32 and 37-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fox (USP 3,339,380).
Regarding claim(s) 1 and 26, Fox discloses a tubular body (#16 including #22 upper portion and #24 lower portion) having a first end (top), a second end (bottom), an outer wall (Fig 2A) and an inner wall (Fig 2A), the outer wall having an outer circumference being substantially cylindrical (Fig 1) in shape along an entire length of the tubular body; the tubular body being capable of receiving a rotary torque from a surface drive and conveying the rotary torque to a drill bit (#15), the tubular body being capable of carrying a tensile load – it is note that IF drill bit is to function in a wellbore environment at all these limitations would be inherent;
a first connection end (top) in connection with the first end of the tubular body and a second connection end (bottom) in connection with the second end of the tubular body, the first connection end and the second connection end having an inner wall and an outer wall, the outer wall being substantially cylindrical in shape and the inner wall defining a central cavity (Fig 2), the first connection end and the second connection end being sized to allow for mating with a corresponding drill pipe, the first connection end and the second a connection end having threads (Fig 2A #18 and Fig 2E #25) to allow for mating with the corresponding drill pipe; and
the inner wall of the tubular body defining a central cavity (Fig 2A - bore) in fluid communication (Fig 2) with the central cavity of the first connection end and the second connection end, at least a portion (see image above) of the inner wall of the 
the inner wall having at least one land (Fig 2D) and at least one groove (Fig 2D #34 and Fig 4), such that the central cavity has a non-cylindrical cross-section (Fig 2D – it is noted that non-cylindrical cross-section is NOT required to extend the entire length), the at least one groove twisting (Fig 2D) along the length of the tubular body (It is noted that the claim does not recite “the entire length”),
the at least one land and the at least one a groove being distinct (Fig 2D) from the threads of the first connection end and the second a connection end, and
the at least one land having a cross-sectional land wall a thickness and the at least one groove having a cross-sectional groove wall a thickness, the cross-sectional land wall thickness being greater (Fig 4 - typically a groove would be less than the land by definition) than a the cross-sectional groove wall thickness.
Regarding claim(s) 3 and 30, Fox discloses wherein the at least one groove [#34] has a helical pattern (Fig 2D).
Regarding claim 6, Fox discloses wherein the helical pattern has more than one rotation (Fig 2D) along the inner wall of the tubular body.
Regarding claim(s) 4, 5, 31 and 32, Fox discloses a helical pattern (of slot and land) as best seen in Fig 2D. As best understood by the examiner, as the ribs (Fig 2D #35) move within the grooves (#34) the ribs would move clockwise and counterclockwise depending on whether the device compresses or decompresses. It is noted that the claim does not recite how the pattern rotates in relation with any other component/element (reference), nor describes right hand or left hand helix.
claim(s) 10, 11, 37 and 38, Fox discloses wherein the at least one land has a top surface having an arcuate cross section (convex) (Fig 4).
Regarding claim(s) 12, 13, 39 and 40, Fox discloses wherein the at least one groove [Fig 4 #34] has a bottom surface having an arcuate cross section (concave). 
Regarding claim 27, Fox discloses wherein the inner wall has at least one land (Fig 4).
Regarding claim 28, Fox discloses wherein the at least one land and the at least one groove twist (Fig 2D) along the length of the tubular body in parallel spaced relation (Fig 2D).
Regarding claim 36, Fox discloses wherein the helical pattern has more than one rotation (Fig 2D) along the inner wall of the tubular body.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 15-23, 25, 29 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Crane alone.
Regarding claim 16, Crane discloses a tubular body (#13/19/22) having a first end (top), a second end (bottom), an outer wall (Fig 2 #22) and an inner wall (Fig 2 – inner diameter of #20), the outer wall having an outer circumference being substantially cylindrical (Fig 2) in shape along an entire length of the tubular body, the tubular body 
a first connection end (Fig 2 #13 top) in connection with the first end of the tubular body and a second connection end (Fig 2 #13 bottom) in connection with the second end of the tubular body, the first connection end and the second connection end having an inner wall and an outer wall (Fig 2),
 the outer wall being substantially cylindrical in shape and the inner wall defining a central cavity (#14 bore), the first connection end and the second connection end being sized to allow for mating (via #16 or 17) with a corresponding drill pipe (Fig 1 #10), the first connection end and the second connection end having threads (#15) to allow for mating with the corresponding drill pipe; and
the inner wall of the tubular body defining a central cavity (Fig 4) in fluid communication (Fig 2) with the central cavity of the first connection end and the second connection end, at least a portion (see image above) of the inner wall of the tubular body being continuous with the inner wall of the first connection end and the inner wall of the second connection end, 
the inner wall of the tubular body having at least one land and at least one groove such that the central cavity has a non-cylindrical cross-section (Fig 4), the at least one land and the at least one groove being distinct (Fig 2) from the threads of the first connection end and the second connection end, 
the at least one groove having at least one helical twist (Fig 1) along the length of the tubular body, and the at least one land having a cross-sectional land wall thickness 
Crane does not explicitly disclose wherein ‘the area in cross section of the tubular body of the at least one groove is substantially the same as the area in cross section of the tubular body of the at least one land’; however does disclose “various changes in the size, shape and materials, as well as in the details of the illustrated construction may be made, within the scope of the appended claims, without departing from the spirit of the invention” (Col 2 line 70 – Col 3 line 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the dimensions of the cross-sectional area of the slot and groove as needed to meet the design requirements of the device. A change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Specifically for claim(s) 2 and 29, Crane discloses the drill pipe of claim 1 and 27, respectively however Crane does not explicitly disclose wherein ‘the area in cross section of the tubular body of the at least one groove is substantially the same as the area in cross section of the tubular body of the at least one land’; however does disclose “various changes in the size, shape and materials, as well as in the details of the illustrated construction may be made, within the scope of the appended claims, without departing from the spirit of the invention” (Col 2 line 70-Col 3 line 2),
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the dimensions of the cross-
Additionally and specifically for claim(s) 15, 25 and 42, Crane does not explicitly disclose wherein the cross-sectional thickness of the tubular body between the outer wall and the inner wall of the at least one groove is 65%-80% of average wall thickness, as recited.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the dimensions of the cross-sectional areas of the slot and groove as needed to meet the design requirements of the device. A change in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim(s) 17-19, Crane discloses a helical pattern (of slot and land) as best seen in Fig 1. The ribs (#27) move within the slots (#18) and the ribs would move clockwise and counterclockwise depending on whether the device compresses or decompresses. It is noted that the claim does not recite how the pattern rotates in relation with any other component/element (reference), nor describes right hand or left hand helix.
Regarding claim(s) 20 and 21, Crane discloses wherein the at least one land (Fig 4) has a top surface having an arcuate cross section (convex).
Regarding claim(s) 22 and 23, Crane discloses wherein the at least one groove (Fig 4) has a bottom surface having an arcuate cross section (concave).


Claim(s) 7, 8, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Crane as applied to claim(s) 1 and 26 respectively above, and further in view of Froome et al. (USP 2,246,418).
Regarding claim(s) 7, 8, 33 and 34, Crane discloses wherein the at least one groove twists along the length of the tubular body (Fig 1); however Crane does not explicitly disclose wherein the slots twist along the length of the tubular body in an asymmetric pattern.
Froome teaches wherein the at least one groove twists along the length (Fig 1) of the tubular body in an asymmetric pattern (‘spiral’) and is constantly changing direction as in a helical direction.
It would have been obvious to one having ordinary skill in the art before the effective tiling date of the claimed Invention, given the teachings of Froome, to realize that the internal helical elements (#20) of Crane would form the helical slot/groove that changes directions as it twists along the length of the tubular body in an asymmetric pattern.
Claim(s) 7, 8, 33 and 34 are rejected under 35 U.S.C. 103 as being
unpatentable over Fox in view of Froome.
Regarding claim(s) 7, 8, 33 and 34, Fox discloses wherein the at least one groove twists along the length of the tubular body (Fig 12D; however Fox does not explicitly disclose wherein the slots twist along the length of the tubular body in an asymmetric pattern.
Froome teaches wherein the at least one groove twists along the length of the tubular body in an asymmetric pattern and is constantly changing direction as in a helical direction.

Claim(s) 2, 15-23, 25, 29 and 42 are rejected under 35 U.S.C. 103 as being
unpatentable over Fox alone.
Regarding claim(s) 2, 15, 16, 25, 29 and 42 Fox discloses a tubular body (#16/22/24) having a first end (top), a second end (bottom), an outer wall (Fig 2A) and an inner wall (Fig 2A), the outer wall having an outer circumference being substantially cylindrical (Fig 1) in shape along an entire length of the tubular body, the tubular body being capable of receiving a rotary torque from a surface drive and conveying the rotary torque to a drill bit (#15), the tubular body being capable of carrying a tensile load – it is note that IF drill bit is to function in a wellbore environment at all these limitations would be inherent;
a first connection end (top) in connection with the first end of the tubular body and a second connection end (bottom) in connection with the second end of the tubular body, the first connection end and the second connection end having an inner wall and an outer wall, the outer wall being substantially cylindrical in shape and the inner wall defining a central cavity (Fig 2A), the first connection end and the second connection end being sized (via #18 or #25) to allow for mating with a corresponding drill pipe, the first connection end and the second a connection end having threads (#18 or 25) to allow for mating with the corresponding drill pipe; and

the inner wall of the tubular body having at least one land (Fig 4) and at least one groove (Fig 4 #34), the at a least one land and the at least one groove being distinct (Fig 2D) from the threads of the first a connection end and the second connection end, the at least one groove having at least one helical twist (Fig 2D) along the length of the tubular body, and the at least one land having a cross-sectional land wall thickness and the at least one groove having a cross- sectional groove wall thickness, the cross-sectional land wall a thickness being greater (Fig 4 - typically a groove would be less than the land by definition) than the cross-sectional groove wall a thickness.
Fox does not explicitly disclose wherein ‘the area in cross section of the tubular body of the at least one groove is substantially the same as the area in cross section of the tubular body of the at least one land’.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the dimensions of the cross-sectional areas of the slot and groove as needed to meet the design requirements of the
device. A changed in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d459, 105 USPQ 237 (CCPA 1955).
Additionally and specifically for claim(s) 15, 25 and 42, as best understood by the examiner with regard to the indefinite rejection above Fox does not explicitly disclose wherein the cross-sectional thickness of the tubular body between the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the dimensions of the cross-sectional areas of the slot and groove as needed to meet the design requirements of the device. A changed in the size of a prior art device is a design consideration within the skill of the art. In re Rose, 220 F.2d459, 105 USPQ 237 (CCPA 1955).
Regarding claim(s) 17-19, Fox discloses a helical pattern (of slot and land) as best seen in Fig 2D. As best understood by the examiner, as the ribs (#35) move within the grooves (#34) the ribs would move clockwise and counterclockwise depending on whether the device compresses or decompresses. It is noted that the claim does not recite how the pattern rotates in relation with any other component/element (reference), nor describes right hand or left hand helix.
Regarding claim(s) 20 and 21, Fox discloses wherein the at least one land (Fig 4) has a top surface having an arcuate cross section (convex).
Regarding claim(s) 22 and 23, Fox discloses wherein the at least one groove [#34] has a bottom surface having an arcuate cross section (concave).

Allowable Subject Matter
Claim(s) 14, 24 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/           Examiner, Art Unit 3672   
04 Mar 2021